Exhibit STOCK SUBSCRIPTION AGREEMENT THIS AGREEMENT is effective from the day of ,2007 between Water Chef, Inc., a Delaware corporation (the “Company”), and residing at (the “Purchaser”). WHEREAS, desires to purchase shares of the Company’s Common Stock (the “Shares”) pursuant to the terms of this Agreement, and the Board of Directors of the Company has determined that it is in the best interests of the Company to providewith an opportunity to purchase the aforesaid Shares. NOW THEREFORE, the parties agree as follows: ISSUANCE AND SALE OF THE SHARES. In consideration of the receipt of Thousand Dollars by wire transfer to the Company’s bank account, as contained below, the Company agrees to issue to , Shares of Water Chef Common Stock at a purchase price ofcents ($.0) per share, such amount representing the ask closing price of Water chef common stock over the three previous days on the OTCBB.The Shares to be issued are “restricted” Shares under the definition of Rule 144 of the Securities and Exchange Commission, and the sale of these securities is prohibited for a minimum of one year after purchase. COMMON STOCK PURCHASE WARRANT.In consideration of your investment you will also receive a three-year common stock purchase warrant for common Shares equal to twenty percent (20%) of the Shares purchased in Paragraph #1 above, at a price equal to one hundred twenty percent (120%) of the price listed in paragraph #1 above. REPRESENTATIONS OF THE BUYER. hereby represents and warrants to the Company that he/she is purchasing the Shares for investment purposes and not with a view to their redistribution or resale. He/she has the full power, right, legal capacity, and authority to enter into and perform his/her obligations under this Agreement, and no approval or consent of third parties is necessary in connection herewith. He/She has had the opportunity to review the merits of the purchase of the Shares with tax and legal counsel and financial advisors as deemed appropriate. understands that the Shares acquired pursuant to this Agreement have not been registered under the Securities Act of 1933, as amended (the “Act”), and have not been registered under the blue sky laws of any state. understands that without such registration, the Shares may not be sold, pledged, hypothecated, or otherwise transferred, except pursuant to an exemption from registration or such registration.The Shares are therefore what is commonly referred to as “restricted stock” and the stock certificate to be issued will bear a restrictive legend. ENTIRE AGREEMENT; MODIFICATION; WAIVER. This Agreement constitutes the entire agreement between the parties pertaining to the subject matter contained herein and supersedes all prior and contemporaneous agreements, representations, and understandings of the parties. No supplement, modification, or amendment of this Agreement shall be binding unless executed in writing by both of the parties. No waiver of any of the provisions of this Agreement shall be deemed, or shall constitute, a waiver of any other provision, whether or not similar, nor 4.
